                                             Jul 14 2021




Case 3:21-cr-00071-SLG-DMS Document 1-1 Filed 07/14/21 Page 1 of 5
                         Jul 14 2021




Case 3:21-cr-00071-SLG-DMS Document 1-1 Filed 07/14/21 Page 2 of 5
                       Jul 14 2021




Case 3:21-cr-00071-SLG-DMS Document 1-1 Filed 07/14/21 Page 3 of 5
                             Jul 14 2021




Case 3:21-cr-00071-SLG-DMS Document 1-1 Filed 07/14/21 Page 4 of 5
  Jul 14 2021




                                                               July 14, 2021




                          Matthew M. Scoble, United States Magistrate Judge




Case 3:21-cr-00071-SLG-DMS Document 1-1 Filed 07/14/21 Page 5 of 5
